IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED

JEFFREY DALE STORY,

             Appellant,

 v.                                                Case No. 5D16-4025

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed December 26, 2017

Appeal from the Circuit Court
for Citrus County,
Richard A. Howard, Judge.

James S. Purdy, Public Defender, and
Kevin R. Holtz, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Lori N. Hagan, Assistant
Attorney General, Daytona Beach, for
Appellee.


PER CURIAM.


      AFFIRMED. See Clines v. State, 765 So. 2d 947 (Fla. 5th DCA 2000).




ORFINGER, EVANDER and WALLIS, JJ., concur.